different from those raised in his previous petition. 2            See   NRS
                    34.810(1)(b)(2); NRS 34.810(2). Appellant's petition was procedurally
                    barred absent a demonstration of good cause and actual prejudice.         See
                    NRS 34.726(1); NRS 34.810(1)(b); NRS 34.810(3). Moreover, because the
                    State specifically pleaded laches, appellant was required to overcome the
                    rebuttable presumption of prejudice. NRS 34.800(2).
                                First, relying in part on Martinez v. Ryan, 566 U.S.     , 132 S.
                    Ct. 1309 (2012), appellant claimed that ineffective assistance of post-
                    conviction counsel excused his procedural defects. Ineffective assistance of
                    post-conviction counsel would not be good cause in the instant case
                    because the appointment of counsel in the prior post-conviction
                    proceedings was not statutorily or constitutionally required.      Crump v.
                    Warden, 113 Nev. 293, 303, 934 P.2d 247, 253 (1997); McKague v. Warden,
                    112 Nev. 159, 164, 912 P.2d 255, 258 (1996). Further, this court has
                    recently held that Martinez does not apply to Nevada's statutory post-
                    conviction procedures, see Brown v. McDaniel, 130 Nev.       ,           P.3d
                             (Adv. Op. No. 60, August 7, 2014), and thus, Martinez does not
                    provide good cause for this late and successive petition.
                                Second, appellant claimed that he has good cause because he
                    needed to exhaust state remedies in order to proceed in federal court.
                    Exhaustion of state remedies in order to pursue relief in federal court did
                    not demonstrate that there was an impediment external to appellant's

                         2Escobar v. State, Docket No. 53502 (Order of Affirmance,
                    September 29, 2010).




SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    444p
                    defense that should excuse the procedural bars.        See Hathaway v. State,
                    119 Nev. 248, 252, 71 P.3d 503, 506 (2003); see also Colley v. State, 105
                    Nev. 235, 236, 773 P.2d 1229, 1230 (1989).
                                Finally, appellant failed to overcome the presumption of
                    prejudice to the State. Therefore, the district court did not err in denying
                    the petition. Accordingly, we
                                ORDER the judgment of the district court AFFIRMED.'



                                                       Hardesty
                                                                    A   cc.t.e.;      ,   J.


                                                                D
                                                                /
                                                             j'I'

                                                                -,-, .074:                J.
                                                       Douglas

                    CHERRY, J., concurring:
                                Although I would extend the equitable rule recognized in
                    Martinez to this case because appellant was convicted of murder and is
                    facing a severe sentence, see Brown v. McDaniel, 130 Nev.                  P.3d
                        (Adv. Op. No. 60, August 7, 2014) (Cherry, J., dissenting), I concur in
                    the judgment on appeal in this case because the State pleaded laches



                          'We have reviewed all documents that appellant has submitted in
                    proper person to the clerk of this court in this matter, and we conclude
                    that no relief based upon those submissions is warranted. To the extent
                    that appellant has attempted to present claims or facts in those
                    submissions which were not previously presented in the proceedings
                    below, we have declined to consider them in the first instance.




SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A    «tip
                under NRS 34.800(2) and appellant failed to rebut the presumption of
                prejudice to the State.




                cc:   Hon. Elissa F. Cadish, District Judge
                      Carlos Antonio Escobar
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    4
(0) 1947A